Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                   CASE NO.

 MICHELLE M. NEWBAUER,

        Plaintiff,

 vs.

 CARNIVAL CORPORATION,
 a Panamanian corporation d/b/a
 CARNIVAL CRUISE LINES,

        Defendant.
                               __________ /

                             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MICHELLE M. NEWBAUER, a citizen and resident of the state of Michigan

 sues Defendant CARNIVAL CORPORATION, a Panamanian corporation with its principal

 place of business in Miami-Dade County, Florida, and alleges:


                                   JURISDICTION, VENUE AND PARTIES

        1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.


        2.        Plaintiff MICHELLE M. NEWBAUER is sui juris and is a resident and citizen of

 the State of Michigan.

        3.        Defendant CARNIVAL CORPORATION (CARNIVAL) is a Panamanian

 corporation doing business as CARNIVAL CRUISE LINES, with its principal place of business

 in Miami, Miami-Dade County, Florida. CARNIVAL is therefore a citizen both of Panama and

 of Florida for purposes of this action.


                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 7
 Newbauer v. Carnival Corp.



         4.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 §1332, based on diversity of citizenship. The Plaintiff is a citizen and resident of the State of

 Michigan, while the Defendant is deemed a citizen of Florida and Panama for federal

 jurisdictional purposes, so there is complete diversity of citizenship between the parties. The

 amount in controversy exceeds $75,000.00, the minimum jurisdictional amount for diversity

 cases. The injuries and damages alleged in Paragraphs 13 and 14 below support an award of

 damages exceeding $75,000.00.

         5.         At all material times, Defendant has conducted ongoing substantial and not

 isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida,

 so that in personam jurisdiction over the Defendant exists in the United States District Court for

 the Southern District of Florida.

         6.         At all material times, the Defendant has engaged in the business of operating

 maritime cruise vessels for paying passengers, including the Plaintiff.

         7.         In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events

 occurring on the cruise voyage in this federal judicial district. Accordingly, venue is proper in

 this Court.

         8.         Venue is also proper in this district because the Defendant’s principal place of

 business is located within this district.

         9.         Plaintiff has complied with all conditions precedent to bringing this action. The

 Plaintiff gave the Defendant a timely written notice of claim as required by the ticket contract in

 the form of a letter dated April 15, 2019, a copy of which is attached as Exhibit 1 and

 incorporated by reference.

                                                          2
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 7
 Newbauer v. Carnival Corp.




                             LIABILITY AND DAMAGE ALLEGATIONS
                                   COMMON TO ALL COUNTS

        10.        At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the "MAGIC."

        11.        At all material times, the Defendant operated, managed, maintained and was in

 exclusive control of the "MAGIC."

        12.        At all material times, including the injury date of February 27, 2019, the Plaintiff

 was a fare paying passenger aboard the "MAGIC” and in that capacity was lawfully present

 aboard the vessel.

        13.        On or about February 27, 2019, while on board the "MAGIC" as a fare paying

 passenger of the Defendant, the Plaintiff was walking on the Lido Deck of the vessel, near the

 Red Frog Bar, when she slipped on a liquid or wet, slippery transitory substance near the bar and

 fell, thereby sustaining serious injuries including a patellar subluxation and a lateral meniscus

 tear of the right knee, which was surgically repaired.

        14.        As a direct and proximate result of the fall described above, the Plaintiff was

 injured in and about her body and extremities, sustaining injuries including a including a patellar

 subluxation and a lateral meniscus tear of the right knee, suffered pain therefrom, sustained

 mental anguish, disfigurement, disability, and the inability to lead a normal life. Furthermore, she

 sustained loss of earnings and a loss of earning capacity in the past and future, and incurred

 medical, hospital, and other out of pocket and health care expenses in the past and future as a

 result of her injuries. These damages are permanent or continuing in their nature and the

 Plaintiff will continue to sustain and incur these damages in the future.

                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 7
 Newbauer v. Carnival Corp.



                        COUNT I - NEGLIGENT FAILURE TO MAINTAIN

        15.        Plaintiff adopts, realleges and incorporates by reference all allegations of

 Paragraphs 1 through 14 above and further alleges the following matters.

        16.        At all material times, the Defendant owed the Plaintiff, as a fare paying passenger

 on board a cruise passenger vessel it operated, a duty of reasonable care for her safety.

        17.        At all material times, the liquid or wet, slippery transitory substance referred to in

 Paragraph 13 above was located in an area of the ship that was a high traffic dining area, the

 Lido Marketplace and adjacent areas, so that the Defendant knew or should have known of the

 presence of the liquid or wet, slippery transitory substance, but failed to undertake reasonable

 safety measures for passenger safety.

        18.        The liquid or wet, slippery transitory substance in the area where the Plaintiff fell

 had existed for a sufficient period of time before the Plaintiff's fall that the Defendant had actual

 or constructive knowledge of its presence and an opportunity to correct it.

        19.        As an alternative to the allegations in the preceding paragraph, the Defendant at

 all material times had actual or constructive knowledge of the liquid or wet, slippery transitory

 substance in the area where the Plaintiff fell due to the regularly and frequently recurring nature

 of the hazard in that area.

        20.        Notwithstanding its actual or constructive notice of the wet, foreign or transitory

 substance in the subject area, and consequent hazard to passengers, the Defendant failed to

 maintain its vessel adequately by correcting the dangerous condition before Plaintiff fell. The

 Defendant thereby failed to exercise reasonable care for the safety of its passengers and was

 negligent.




                                                         4
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 7
 Newbauer v. Carnival Corp.



        21.        The Defendant’s specific acts or omissions of negligent maintenance of its vessel

 consist of or more of the following:

        a.         Failing to maintain the deck surface in the area where Plaintiff fell in a reasonably

                   safe condition;

        b.         Failing to conduct routine inspections of the area where Plaintiff fell;

        c.         Failing to clean and dry the area where Plaintiff fell on a reasonably timely basis;

        d.         Failing to cordon off or otherwise isolate the area where the Plaintiff fell pending

                   cleaning and drying of the hazardous area.

        22.        As a direct and proximate result of one or more of the negligent acts described

 above, Plaintiff slipped, fell and has sustained and will continue in the future to sustain the

 damages described in Paragraph 14.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                           COUNT II - NEGLIGENT FAILURE TO WARN

        23.        Plaintiff adopts, realleges and incorporates by reference all allegations of

 Paragraphs 1 through 14 above and further alleges the following matters.

        24.        At all material times, the Defendant owed the Plaintiff, as a fare paying passenger

 on board a cruise passenger vessel it operated, a duty of reasonable care for her safety.

        25.        At all material times, the liquid or wet, slippery transitory substance referred to in

 Paragraph 13 above was located in an area of the ship that was a high traffic dining area, the

 Lido Marketplace and adjacent areas, so that the Defendant knew or should have known of the

 presence of the liquid or wet, slippery transitory substance, but failed to undertake reasonable

 safety measures for passenger safety.

                                                         5
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 7
 Newbauer v. Carnival Corp.



        26.        The liquid or wet, slippery transitory substance in the area where the Plaintiff fell

 had existed for a sufficient period of time before the Plaintiff's fall that the Defendant had actual

 or constructive knowledge of its presence and an opportunity to warn of it.

        27.        As an alternative to the allegations in the preceding paragraph, the Defendant at

 all material times had actual or constructive knowledge of the liquid or wet, slippery transitory

 substance in the area where the Plaintiff fell due to the regularly and frequently recurring nature

 of the hazard in that area.

        28.        Notwithstanding its actual or constructive notice of the wet, foreign or transitory

 substance in the subject area, and consequent hazard to passengers, the Defendant failed

 adequately to warn passengers traversing the area of the hazard through the use of appropriate

 signs or warning cones, cordoning off the area pending its cleaning and drying, or otherwise.

 The Defendant thereby failed to exercise reasonable care for the safety of its passengers and was

 negligent.

        29.        As a direct and proximate result of Defendant's negligent failure to warn

 described above, Plaintiff was not timely alerted to the hazardous condition in the area where she

 fell and thereby slipped, fell and has sustained and will continue in the future to sustain the

 damages described in Paragraph 14.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.




                                                         6
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23757-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 7
 Newbauer v. Carnival Corp.



                                    DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.

 Executed this September 9, 2020.

                                                   /s Philip M. Gerson
                                                   PHILIP M. GERSON
                                                   Florida Bar No. 127290
                                                   pgerson@gslawusa.com
                                                   NICHOLAS I. GERSON
                                                   Florida Bar No. 0020899
                                                   ngerson@gslawusa.com
                                                   EDWARD S. SCHWARTZ
                                                   Florida Bar No. 346721
                                                   eschwartz@gslawusa.com
                                                   DAVID L. MARKEL
                                                   Florida Bar No. 78306
                                                   dmarkel@gslawusa.com
                                                   GERSON & SCHWARTZ, P.A.
                                                   1980 Coral Way
                                                   Miami, Florida 33145
                                                   Telephone:     (305) 371-6000
                                                   Facsimile:     (305) 371-5749
                                                   Attorneys for Plaintiffs




                                                      7
                 GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
           Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                         www.injuryattorneyfla.com
